Title: John Neilson to University of Virginia Board of Visitors, 3 April 1819
From: Neilson, John
To: University of Virginia Board of Visitors


          
            Gentlemen,
            Upper Bremo April 3. 1819.
          
          Impressed with a lively sense of gratitude, for your kindness, I sincerely regret that the early period stated for the completion of the work, deprives me at this time of endeavouring th to merit your aprobation’s, owing to my present engagements. If at any future period you are pleased to honour me with your confidence, Whatever industry or skill I posess shall be exerted, with the hope of meriting its continuance
          I am with the highest esteem
          
             Gentlemen, your most Obedient Humble Servant
            John Neilson
          
        